Citation Nr: 1728012	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986 and from February 2003 to September 2004.
This matter is on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board took jurisdiction of the issue of TDIU in a prior July 2012 decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development in July 2012 and January 2016.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.





II.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU.  He is in receipt of a combined 70 percent evaluation for his service-connected disabilities from June 23, 2015; and although he does not have a single service-connected disability rated at 40 percent or higher, he does have multiple service-connected disabilities resulting from a single accident that combine to equal a 40 percent rating.  See 38 C.F.R. § 4.16(a).  Specifically, the record indicates that the Veteran's service-connected right upper extremity ulnar neuropathy, osteoarthritis of the left knee, degenerative disc disease of the cervical spine, L3 and L4 spondylosis, right knee patellofemoral pain syndrome, and left knee instability are all related to the same motor vehicle accident (MVA) that occurred in Iraq in 2003.  

The medical evidence of record indicates that the Veteran's service-connected disabilities impact his ability to work.  His case file contains multiple VA examinations describing the effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment, including July 2015 examinations for PTSD, knee and lower leg conditions, peripheral nerves conditions, cervical spine conditions, and thoracolumbar spine conditions.

In the July 2015 VA contract examination concerning PTSD, the examiner indicated that the Veteran's dress was inappropriate for the situation, but that he was otherwise neat and clean.  The examiner noted that the Veteran's overall presentation was vague, evasive, and inconsistent, and that based upon irregular test results during the examination it appeared that he might be exaggerating his problems.  The examiner indicated that the Veteran was trying to present problems with communication and memory, and that he was speaking with a severe stutter.  The examiner further indicated that the Veteran experienced anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The examiner ultimately concluded that the impact of the Veteran's service-connected PTSD was unclear, because he was found to be exaggerating his problems and was considered to be an unreliable informant.  However, the record indicates that the Veteran was noted to have mild impairment of "recent" and "immediate" memory as early as a March 2008 VA PTSD examination.  Further, a December 2012 VA primary care note indicated that the Veteran was experiencing cognitive and memory decline, as well as stuttering.  A subsequent MRI was normal, but the record indicates that the Veteran continued to exhibit stuttering, including in a November 2015 VA neurology consult note stating that the Veteran's speech had become progressively more impaired with worsening stuttering.  Additionally, a November 2014 VA psychiatry note, by a psychiatrist that had treated the Veteran since August 2012, stated that his "short-term memory and concentration [were] bad" and that he had to write down anything he needed to do in order to not forget.  The psychiatrist went on to opine that the Veteran was not getting better and that his ability to work was severely limited to the point that he was considered unemployable.

The July 2015 VA contract knee and lower leg conditions examination indicated that the Veteran's knee conditions impaired his ability to stand longer than one hour, walk longer than one mile, climb up more than one flight of stairs, drive longer than two hours, and also diminished his ability to kneel or squat.  The July 2015 VA contract peripheral nerves examination indicated that his right hand neuropathy impaired his ability to grasp, grip, hold, lift, and type or write.  The July 2015 VA contract cervical spine conditions examination indicated that the Veteran's cervical spine condition impaired his ability to drive longer than two hours and to perform activities requiring repeated turning of the head and neck.  The July 2015 VA contract thoracolumbar spine conditions examination indicated that his thoracolumbar spine condition impaired his ability to sit longer than one hour, stand longer than 15 minutes, climb more than one flight of stairs, walk longer than one city block, drive longer than one hour, lift more than 10 pounds, and perform activities requiring bending forward.

The record indicates that he Veteran has a 12th grade education, and that he previously worked at a car dealer performing detailing, mechanical work, and sales until he was dismissed from the job due to an altercation with a customer.  The employer provided a December 2007 statement to VA indicating that the Veteran was unable to perform his duties due to disability, lost time, and mental status.  While on active duty in the military, the Veteran's primary specialty was as a motor transport operator, also described as a truck driver.  The Veteran's May 2015 Application for Increased Compensation Based on Unemployability also indicated that he received a certificate in automotive technology from South Georgia Tech in 2014.  

Based upon the Veteran's statements and the information received concerning his past employment and earnings, the Board finds that the preponderance of the evidence supports a finding for entitlement to a TDIU.  The medical evidence of record indicates that his physiological and psychological service-connected disabilities significantly interfere with his ability to perform both physical and sedentary tasks.  Although the Veteran obtained additional training and education since his last documented employment, he has remained unable to obtain work.  Considering the Veteran's education and occupational experience, the Board finds that he is unable to obtain or maintain substantially gainful employment due to his service connected disabilities.

Accordingly, the Veteran is unemployable due to service-connected disabilities and entitlement to TDIU is granted.







ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


